DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The limitation “a first information output device” has been interpreted as “a speaker”, “a light emitting portion” or “a display”.
The limitation “a first operation input device” has been interpreted as “a first plurality of operation switches”.
The limitation “a second operation input device” has been interpreted as “a second plurality of operation switches”.
The limitation “a second information output device” has been interpreted as “a second speaker”, “a second light emitting portion” or “a second display”.
The limitation “a third operation input device” has been interpreted as “a third plurality of operation switches”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
James M. Alpert on 05/21/2021.
On page 3, line 21, the limitation “a first operation input” in claim 1 has been amended to --a first operation input device--. 
In the last line of claim 1, the limitation “the first operation input” has been amended to --the first operation input device--.
In line 3 of claim 4, the limitation “a first operation input” has been amended to --the first operation input device--.
In line 7 of claim 4, the limitation “the first operation input” has been amended to --the first operation input device--.
On page 6, line 13, the limitation “a first operation input” in claim 6 has been amended to --a first operation input device--.
On page 6, lines 17 and 19, the limitation “the first operation input” in claim 6 has been amended to --the first operation input device--.
On page 8, line 20-21, the limitation “a second operation input” in claim 9 has been amended to --a second operation input device--.
On page 8, lines 23-24, the limitation “the second operation input” in claim 9 has been amended to --the second operation input device--.
In line 3 of claim 13, the limitation “a third operation input” has been amended to --a third operation input device--.
In lines 6-7 of claim 13, the limitation “the third operation input” has been amended to --the third operation input device--.

In line 7 of claim 15, the limitation “the third operation input” has been amended to --the third operation input device--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach a refrigeration cycle apparatus as recited in claims, 1, 6, 9, 10, 11 and 14  in particular, the limitation 
“wherein the refrigeration cycle apparatus further comprises a first operation input device configured to receive, from the user, an instruction for stopping output of the first information, and wherein the first information output device is configured to continue outputting the first information until the ventilation determination function detects execution of the ventilation, after the first operation input device receives the instruction for stopping output of the first information” as recited in claim 1;
“wherein the first information output device is configured to, after stopping outputting the first information in response to the instruction to the first operation input device, output the first information again when the ventilation determination function determines that the ventilation has not been executed” as recited in claim 6;
“wherein the guidance information includes second information that prompts a contact with a maintenance administrator of the refrigeration cycle apparatus, so as to let the maintenance administrator know that the leakage of refrigerant has been detected, wherein the refrigeration cycle apparatus further comprises a second 
“wherein the first information output device is configured to, when the leakage detector detects the leakage of refrigerant, output third information that notifies the user of a ban on using fire in the space, in addition to the guidance information, and wherein the first information output device is configured to, after stopping outputting the guidance information, continue outputting the third information” as recited in claim 10;
“wherein when the leakage detector detects the leakage of refrigerant, then the four-way valve is controlled into the first state, and a refrigerant recovery operation is started in which the compressor is activated while the first shut-off valve is closed, and wherein when a pressure detection value on a low-pressure side relative to the compressor drops below a prescribed value during the refrigerant recovery operation, then the four-way valve is controlled into the second state, and the compressor is stopped, thus ending the refrigerant recovery operation” as recited in claim 11; and
“wherein when the leakage detector detects the leakage of refrigerant, a refrigerant recovery operation is executed in which the compressor is activated after the first shut-off valve is closed while the refrigerant circulation pathway is formed in a direction such that the refrigerant discharged from the compressor flows through the outdoor heat exchanger and then through the indoor heat exchanger, wherein the second information output device is configured to, when a pressure detection value on a low-pressure side relative to the compressor drops below a prescribed value during the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763